DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Allen Kim (Reg. No. 69,814) on 06/06/2022.

The claims have been amended as follows:


(Currently Amended) A method of configuring a network device at a power controller, comprising:
(a)	sending a request message to the network device via a wide area network (WAN) interface of the power controller; the request message is destined to a remote server from the power controller via the network device; and
(b)	when a valid response message is not received within a first predefined time: [[,]]
(i)	configuring the network device with a configuration via a serial console of the network device, a universal serial bus (USB) interface of the network device, or a local area network (LAN) interface of the network device;
(ii)	determining whether the network device is restarted within a second predefined time; 
(iii)	when the network device is not restarted within the second predefined time, restarting the network device by instructing the network device to restart; and
(iv)	after the restarting of the network device is performed, informing the remote server that the network device has been restarted;
wherein:
the valid response message is a response to the request message from the remote server;
the valid response message is not received when one or more WAN connections are disconnected;
the one or more WAN connections are established respectively through one or more WAN interfaces of the network device;
the configuration configures the one or more WAN interfaces of the network device to re-establish the one or more WAN connections; and 
the configuration is stored in the power controller

(Currently Amended) The method of claim 1, wherein
the power controller and the network device are two different separate devices

(Cancelled)

(Currently Amended) The method of claim [[2]] 1, wherein:
the restarting of the network device is performed by stopping to provide electricity to the networking device temporarily and starting to provide the electricity again to the network device; and
the restarting of the network device is performed based on satisfying a condition.

(Currently Amended) The method of claim 4, wherein:
the restarting of the network device is performed when the network device is satisfied with the condition; and
the condition is based on at least one of: a connectivity, a time, a location, a bandwidth, a policy, a memory status, a usage price, [[or]] and a processing unit load.

(Previously Amended) The method of claim 4, wherein the electricity is provided by the power controller to the network device.

(Previously Amended) The method of claim 1, further comprising:
when the valid response message is not received within the first predefined time, sending a status message to the remote server via a cellular connection of the power controller.

(Previously Amended) The method of claim 1, further comprising:
when the valid response message is not received within the first predefined time, installing a driver at the network device.

(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)

(Currently Amended) A system of configuring a network device via a power controller, comprising:
the network device; and
the power controller;
wherein the power controller comprises:
at least one network interface;
at least one processing unit; and
at least one non-transitory storage medium storing program instructions executable by the at least one processing unit and configured to cause the at least one processing unit for:
(a)	sending a request message to the network device via a wide area network (WAN) interface of the power controller; the request message is destined to a remote server from the power controller via the network device; and
(b)	when a valid response message is not received within a first predefined time: [[,]]
(i)	configuring the network device with a configuration via a serial console of the network device, a universal serial bus (USB) interface of the network device, or a local area network (LAN) interface of the network device;
(ii)	determining whether the network device is restarted within a second predefined time; 
(iii)	when the network device is not restarted within the second predefined time, restarting the network device by instructing the network device to restart; and
(iv)	after the restarting of the network device is performed, informing the remote server that the network device has been restarted;
wherein:
the valid response message is a response to the request message from the remote server;
the valid response message is not received when one or more WAN connections are disconnected;
the one or more WAN connections are established respectively through one or more WAN interfaces of the network device;
the configuration configures the one or more WAN interfaces of the network device to re-establish the one or more WAN connections; and
the configuration is stored in the power controller

(Currently Amended) The system of claim 13, wherein
the power controller and the network device are two different separate devices

(Cancelled)

(Currently Amended) The system of claim [[14]] 13, wherein:
the restarting of the network device is performed by stopping to provide electricity to the networking device temporarily and starting to provide the electricity again to the network device; and
the restarting of the network device is performed based on satisfying a condition.

(Currently Amended) The system of claim 16, wherein:
the restarting of the network device is performed when the network device is satisfied with the condition; and
the condition is based on at least one of: a connectivity, a time, a location, a bandwidth, a policy, a memory status, a usage price, [[or]] and a processing unit load.

(Previously Amended) The system of claim 16, wherein the electricity is provided by the power controller to the network device.

(Previously Amended) The system of claim 13, wherein the at least one non-transitory storage medium further stores program instructions executable by the at least one processing unit and configured to cause the at least one processing unit for:
when the valid response message is not received within the first predefined time, sending a status message to the remote server via a cellular connection of the power controller.

(Previously Amended) The system of claim 13, wherein the at least one non-transitory storage medium further stores program instructions executable by the at least one processing unit and configured to cause the at least one processing unit for:
when the valid response message is not received within the first predefined time, installing a driver at the network device.



Allowable Subject Matter
Claims 1, 2, 4-8, 13, 14 and 16-20 are allowed.
The arts of record used as the basis for the previous rejection, U.S. Patent Application Publication No. 2010/0113084 A1 to Kelly and U.S. Patent Application Publication No. 2009/0249112 A1 to Diab do not expressly teach or render obvious the invention as recited in independent claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445